Citation Nr: 0733812	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for benefits under 38 U.S.C.A. § 1151, (disability 
due to vocational rehabilitation), for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from February 1967 to 
March 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In December 1977 a cinderblock wall fell on the veteran while 
he was receiving on-the-job training as a part of a VA 
approved vocational rehabilitation program with the Wichita 
Brick layers Apprentice Committee.  As a result of this on-
the-job accident, the veteran sustained a compound fracture 
and dislocation of his left ankle (among other injuries).

The Board notes that in order to properly understand the 
current claim, a brief procedural history is in order.  

A November 1980 RO decision determined that the veteran was 
entitled to "service connection" for residuals of fracture 
of the left ankle sustained in December 1977 while receiving 
training under vocational rehabilitation.  However, the RO 
denied him compensation for chronic lumbosacral strain, 
noting that the evidence did not show that the veteran 
incurred this injury as a result of the December 1977 on-the-
job incident.  The veteran perfected his appeal to the Board 
of Veterans' Appeals in May 1981, contending on his VA Form 
9, (substantive appeal), that his chronic lumbosacral strain 
was a direct result of this December 1977 accident.  A March 
1982 Board decision denied the veteran's claim for benefits 
for his lumbosacral strain under 38 U.S.C.A. § 351, (now 
38 U.S.C.A. § 1151), concluding that his then-current back 
disability was not a result of the December 1977 on-the-job 
accident.  The RO continued to deny applications to reopen in 
subsequent decisions entered in January 1984, September 1986, 
and December 1993.  

In January 2005, the veteran submitted a claim to reopen for 
"service connection for a lower back condition pursuant to 
38 C.F.R. § 3.310," (the provision pertaining to claims for 
secondary service connection).  To clarify, the veteran's 
most recent contention is that his current lumbosacral strain 
is due to his ankle disability which he sustained in the 
December 1977 accident while a part of the vocational 
rehabilitation program.  The Board notes that the issue is 
properly characterized as noted on the title page-- a claim 
to reopen entitlement to benefits under 38 U.S.C.A. § 1151 
for lumbosacral strain; including as a theory of entitlement, 
an assertion that the veteran's back disability was incurred 
secondary to his left ankle disability, which the RO 
previously found to be a result of the December 1977 
accident.  

As such, the RO mistakenly characterized the issue as a claim 
to reopen entitlement to "service connection" for 
lumbosacral strain, instead of as a claim for benefits under 
38 U.S.C.A. § 1151.  Additionally, there is no indication in 
the file that the RO even addressed the veteran's primary 
contention/theory -- that his lumbosacral strain is a result 
of his left ankle disability, for which the veteran is 
currently in receipt of benefits.

A result of this mischaracterization of the issue was that 
the only VCAA notification received by the veteran related to 
what was required to substantiate a claim to reopen a service 
connection claim.  At no point during the pendency of this 
appeal did the veteran receive VCAA notice regarding the 
provisions of 38 U.S.C.A. § 1151, and specifically, what 
evidence was necessary to substantiate a claim under 
38 U.S.C.A. § 1151, disabilities that are the result of 
vocational rehabilitation.  Additionally, the statement of 
the case issued by the RO did not address § 1151.  

In addition, the Board notes that on his VA Form 9 dated in 
February 2006, the veteran mentioned that a Dr. Klafta of the 
Wichita VA medical center (VAMC), "believed" that the cause 
of the veteran's back disability was his ankle disability,  
which resulted in an altered gait.  As such, the RO should 
attempt to obtain all recent treatment reports from the 
Wichita VAMC, particularly those of Dr. Klafta, that are not 
already of record.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2007).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the AOJ should 
provide the veteran with notification 
regarding what is required to 
substantiate a claim for benefits under 
38 U.S.C.A. § 1151(a)(2).  The veteran 
should be given opportunity to submit any 
medical opinion evidence that might 
relate a lumbosacral strain to his ankle 
disability.

2.  Ask the veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim, including records from Dr. Klafta 
of the Wichita VAMC and all other 
recently prepared ankle and back related 
treatment records.  With any necessary 
authorization from the veteran, attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own.

3.  After notifying the veteran in 
accordance with the VCAA, and affording 
the veteran an opportunity to submit 
additional evidence to substantiate his 
claim, the AOJ should undertake any other 
development deemed appropriate, and 
consider the issue on appeal in light of 
any information or evidence received.  If 
the claim is reopened, the AOJ should 
consider whether additional evidentiary 
development is required, such as 
obtaining further medical opinion 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should refer to 
§ 1151 and 38 C.F.R. § 3.310.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

